Decree of the Surrogate’s Court of Queens county, in so far as appealed from, unanimously affirmed, with costs to the respondent and the special guardian, payable out of the estate. This determination is not intended to affect the right of appellant’s attorney to such fee for services in connection with the real estate sale as may be agreed upon between him and the heirs, or, if not agreed upon, to his right to maintain an action therefor. Present — Lazansky, P. J., Young, Kapper, Cars-well and Davis, JJ.